LEE, J.
In this dissolution proceeding husband contends, inter alia, that a temporary child support order remained in effect until entry of the written decree and that the trial court erred in awarding wife attorney fees and costs.
In a preliminary hearing on February 28, 1977, husband was ordered to pay $75 per month per child temporary support for each of the two children. Trial was held August 4, 1977. On August 18, 1977, the court announced its decision and ordered that husband pay support of $125 per month for each of the two children. Thereafter, a written dissolution decree was entered which contained the language "Signed nunc pro tunc September 2, 1977” — "DATED” November 25, 1977, and included a provision that husband pay $125 per month for the support of each child commencing on the 10th day of September, 1977. Husband seeks substitution of "December” for "September” as the effective month for the commencement of the increased support. Wife agrees. We adopt that consensual modification.
Without detailing the property division, which appears to us to have favored the wife, we find that it would be just to relieve the husband of the judgment for attorney fees and costs. We do so. Otherwise, we find no reason to disturb the decree. McCoy and McCoy, 28 Or App 919, 562 P2d 207, 29 Or App 287, 563 P2d 738 (1977).
Affirmed as modified. No costs to either party.